DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues that Hoover’s teachings do not disclose wells in a single device which could contain both regular medication and emergency medication and would require a second device to contain and dispense both. However Hoover clearly discloses a plurality of compartments (128, 128A-C figure 1) which contain respective medications (116A-D figure 1A), regular medications (116A figure 1A) located in compartments (128A figure 1) and emergency (PRN) medications (116D figure 1A) located in compartments (128C figure 1) and is capable of dispensing bother types of medication from a single dispenser (para 0025,0040,0042). For at least the foregoing reasons claims 1-17 stand rejected.
Applicant’s arguments, see remarks, filed 11/29/2021, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objections been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3,6,8,10,11 and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines US 2018/0064609 in view of Hoover et al. US 2015/0154378.
Hines discloses a smart pill container comprising:
(Re claim 1) “a housing forming an internal compartment” (100 figure 1). “a rotatable pill carriage positioned inside the internal compartment … a number of pill wells … regularly dispensed pill” (112,114 figure 3). “opening in the housing” (108 figure 1). “wherein the opening is position to provide user access to the one or more pills  … a first dosing time … rotate … second dosing time” (claim 1).
Hines does not disclose a camera capable of determining the identity inside of each of the pills inside a particular well and if they are the particular medication and prohibiting user access to the pill wells.
Hoover teaches regularly schedules pill wells and an emergency pill well which a user can select to access upon selective allowance (para 0008, 0025, 0040, 0042, 0051, 116A-D, 128A-C figure 1, 1A).
It would have been obvious to one skilled in the art to modify the system of Hines to include an emergency pill well which a user can select to access upon selective allowance because it allows a user to have access to both schedules pills and unscheduled pills for emergencies or as needed.
(Re claim 2) “a drive system configured to cause rotation of the pill carriage” (120 figure 5).
(Re claim 3) “a number of cogs on the pill carriage” (128 figure 5). “a drive gear having a number of cogs … pill carriage” (124 figure 5). “a motor configured to rotate the drive gear … pill carriage” (120 figure 5).
(Re claim 6) “a housing forming an internal compartment” (100 figure 1). “a rotatable pill carriage positioned inside the internal compartment … regularly scheduled pill wells … regularly scheduled medication” (112,114 figure 3). “opening in the housing” (108 figure 1). “wherein the opening is position to provide user access to the one or more pills  … a first dosing time … rotate … second dosing time” (claim 1). “at least one user device in communication with the pill container … monitor whether 
Hines does not disclose an emergency pill well which a user can select to access upon selective allowance.
Hoover teaches regularly schedules pill wells and an emergency pill well which a user can select to access upon selective allowance (para 0008, 0042, 0051).
It would have been obvious to one skilled in the art to modify the system of Hines to include an emergency pill well which a user can select to access upon selective allowance because it allows a user to have access to an unscheduled dose which they may need.
(Re claim 8) “one or more sensors configured to detect use of the pill container … transmit alerts to the at least one user device based on the detected use” (para 0080, abstract).
(Re claim 10) “a drive system configured to cause rotation of the pill carriage” (120 figure 5).
(Re claim 11) “a number of cogs on the pill carriage” (128 figure 5). “a drive gear having a number of cogs … pill carriage” (124 figure 5). “a motor configured to rotate the drive gear … pill carriage” (120 figure 5).
(Re claim 15) “user device is associated with the patient” (para 0005, 0055). 
(Re claim 16) “user device is associated with a caregiver” (para 0005, 0055).
(Re claim 17) “insurance provider … a pharmacy … health care provider” (para 0005, 0055).

Claim 4,5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Hines/Hoover in view of Brady et al. US 2019/0201293.
(Re claim 4) Hines/Hoover discloses the system as rejected above.
Hines/Hoover does not disclose a worm gear driven by the motor to turn the drive gear, which rotates the carriage.

It would have been obvious to one skilled in the art to modify the system of Hines/Hoover to include a worm gear driven by the motor to turn the drive gear, which rotates the carriage because the worm gear provides greater resistance to manual rotation of the carriage.

(Re claim 5,9) Hines/Hoover discloses the system as rejected above.
Hines/Hoover does not disclose a locking mechanism configured to prevent rotation of the pill carriage between dosing times.
Brady teaches a locking mechanism configured to prevent rotation of the pill carriage between dosing times (para 0019).
It would have been obvious to one skilled in the art to modify the system of Hines/Hoover to include a locking mechanism configured to prevent rotation of the pill carriage between dosing times because it prevents manual rotation of the carriage between doses.

Claim 7,12,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines/Hoover in view of Coe US 2010/0305749.
(Re claim 7) Hines/Hoover discloses the system as rejected above.
Hines/Hoover does not disclose depositing pills in wells according to instructions provided on the user device by the platform.
Coe teaches depositing pills in wells according to instructions provided on the user device by the platform (para 0071, 0091).

(Re claim 12) Hines/Hoover discloses the system as rejected above.
Hines/Hoover does not disclose that the motor is configured to rotate the drive gear upon receiving a signal from the platform via the user device.
Coe teaches that the motor is configured to rotate the drive gear upon receiving a signal from the platform via the user device (para 0071, 0091).
It would have been obvious to one skilled in the art to modify the system of Hines/Hoover to include that the motor is configured to rotate the drive gear upon receiving a signal from the platform via the user device because it can help when loading the dispenser or act as an additional form of authentication for dispensing.
(Re claim 13) Hines/Hoover discloses the system as reject above and the use of Bluetooth (para 0086).
Hines/Hoover does not disclose that the user device communicates with the pill container by Bluetooth.
Coe teaches that the user device communicates with the pill container by a wireless transmitter in the user device.
It would have been obvious to one skilled in the art to modify the system of Hines/Hoover to include that the user device communicates with the pill container by Bluetooth because wireless communication allows for control and communication between the device and the pill container and Bluetooth is a low power means for providing wireless communication.
(Re claim 14) “user device is a smartphone” (para 0061; Hines)(para 0078; Coe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655